--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.14

 
As Amended and Restated December 11, 2008,
effective January 1, 2009

BURLINGTON NORTHERN INC.
DIRECTOR’S CHARITABLE AWARD PROGRAM




1.           PURPOSE OF THE PROGRAM.  The Burlington Northern Inc. Charitable
Award Program (the “Program”) allows each eligible Director of Burlington
Northern Inc. (the “Company”) to recommend that the Company make a $1,000,000
corporate donation to an eligible tax-exempt educational institution(s) (the
“Donee(s)”) selected by the Director, with the donation to be made, in the
Director’s name, in five equal consecutive annual installments of $200,000.  The
purpose of the Program is to acknowledge the service of the Company’s Directors,
recognize the interest of the Company and its Directors in supporting worthy
educational institutions, and enhance the Company’s Director benefit program so
that the Company is able to continue to attract and retain Directors of the
highest caliber.


2.           ELIGIBILITY.  All persons serving as Directors of the Company as of
April 20, 1995, or after, shall be eligible to participate in the Program upon
the date of their third anniversary of service as a Director of the
Company.  Prior service on the board of directors of a company that is merged
with or acquired by the Company or its subsidiary will be credited to a Director
for purposes of meeting the three year service eligibility period.  Eligibility
shall at all times be subject to forfeiture as provided in Section 6 of this
Program.


3.           RECOMMENDATION OF DONATION.  When a Director becomes eligible to
participate in the Program, he or she shall make a written recommendation to the
Company, on a form approved by the Company for this purpose, designating the
Donee(s) which he or she intends to be the recipients(s) of the Company donation
to be made on his or her behalf.  The number of Donees recommended by a Director
shall be limited to a maximum of five.  A Director may revise or revoke any such
recommendation prior to his or her death by signing a new recommendation form
and submitting it to the Company.


4.           AMOUNT AND TIMING OF DONATION.  Each eligible Director may
recommend one educational institution to receive a Company donation of
$1,000,000, or up to five such institutions to receive donations aggregating
$1,000,000.  The donation will be made by the Company in five equal consecutive
annual installments of $200,000, with the first installment to be made within
sixty (60) days after the Director’s death.  Each subsequent annual installment
shall be made on the anniversary date of the first installment.  If a Director
recommends more than one institution to receive a donation, each will receive a
prorated portion of each annual installment.  Alternatively, each annual
installment payment will be divided among the recommended institutions in the
same proportions as the total donation amount has been allocated among the
institutions by the Director.  However, a Director may instruct the Company to
allocate the installment payments in a different manner.


5.           DONEES.  In order to be eligible to receive a donation, a
recommended educational institution must qualify as a tax-exempt organization
under Internal Revenue Code Section 501(c)(3), and must be reviewed and approved
by the Compensation and Nominating Committee of the Board (the “Committee”).  A
recommendation will be approved only if the Committee, in its sole discretion,
determines that the goals and purposes of the institution are consistent with
the business purposes and charitable philosophy of the Company.


6.           FORFEITURE.  No donation will be made on a Director’s behalf after
he or she terminates Board service, unless such termination of service is as a
result of death, disability, retirement, or such other circumstances as deemed
appropriate by the Committee.  Provided, however, that with respect to a
Director who is or was a full-time employee of the Company and has resigned from
the Board coincident with retirement from full-time employment, a donation will
be made if such Director retires from or has already retired from the Company at
the normal retirement date determined under the retirement or pension plan of
the Company or under the terms of the Director’s employment agreement with the
Company.


7.           FUNDING AND PROGRAM ASSETS.  The Company will fund the Program in a
manner it deems appropriate in its sole discretion.  Neither the Directors nor
their recommended Donee(s) shall have any rights or interests in any
contributions or any other assets of the Company by virtue of this
Program.  Nothing contained in the Program shall create, or be deemed to create,
a trust, actual or constructive, for the benefit of a Director or any Donee
recommended by a Director to receive a donation, or shall give, or be deemed to
give, any Director or recommended Donee any interest in any assets of the
Program or the Company.


8.           AMENDMENT OR TERMINATION.  The Board of Directors of the Company
may, at any time and for any reason, amend, suspend, or terminate the Program,
provided, that any such change shall in no way diminish or impair a donation on
behalf of any Director who has become eligible to participate in the Program as
of the date of the change.  Neither a participating Director nor any recommended
institution acquires any legal right to any donation by virtue of the
recommendation.


9.           ADMINISTRATION.  The Program shall be administered by the
Committee.  The Committee shall have plenary authority in its discretion, but
subject to the provisions of the Program, to prescribe, amend, interpret, apply,
and rescind rules, regulations, and procedures relating to the Program.  In
administering the Program, the Committee may delegate any function, as it deems
appropriate, to a committee consisting of the Chairman of the Company, and the
Company’s Executive Vice President of Employee Relations or Vice President of
Human Resources.  The determinations of the Committee on the foregoing matters
shall be conclusive and binding on all interested parties.


10.           CHANGE IN CONTROL.  In the event of a “Change in Control,” unless
prior to the “Change in Control” the Board of Directors provides otherwise, (a)
the Program may not be amended or terminated with respect to a participating
former or then serving Director, and (b) the Company will immediately:  (i)
designate the recommended educational institutions as beneficiaries
in  connection with the Program; (ii) provide all necessary funds to make the
designated donations; and (iii) place the funds into a trust administered by an
independent trustee.  For purposes of the Program, “Change in Control” will be
defined as the term is defined in the Burlington Northern Inc. Change In Control
Agreement, as amended.  The merger of the Company and Santa Fe Pacific
Corporation which the stockholders of the Company approved on February 7, 1995
(the “Merger”) does not qualify as a “Change in Control” under the terms of this
Program.  No event relating to the Merger will constitute a “Change in Control”
for the purpose of this Program.


11.           GOVERNING LAW.  The Program shall be construed and enforced
according to the laws of the state of Texas, and all provisions thereof shall be
administered according to the laws of said state.


12.           EFFECTIVE DATE.  The effective date of the Program shall be April
20, 1995.




 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------